Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 2/25/22.
Claims 1-20 are pending.

Response to Arguments
Double Patenting Rejection
The terminal disclaimers filed by applicant (2/14/22) are sufficient to overcome the previous rejections which are consequently withdrawn. 

Rejections Under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive. 

For example, Awaraji describes the transaction ID as being assigned to "encrypted information" that is "stored in the transaction record" (Awaraji at 8:49), as "each transaction is stored as a database record". Id at 8:30. However, the transaction is unrelated to a "consent receipt identifier" indicating "consent by the data subject to the processing of the personal data", as in claim 1. Rather, as Awaraji explains, the transaction reflects "communications between the trusted information broker and the service provider" (id at 8 :41-45), such as "results of a patient's most recent visit" as entered by a physician. Id at 8:33-35. Accordingly, Awaraji 's transaction ID does not teach or suggest a "consent receipt identifier" recording consent "by the data subject" as in claim 1. Nor does Awaraji 's symmetric key alternately encrypted with "the patient's public key" and "the trusted information broker's public key" correspond to a "consent receipt identifier", as the symmetric key is "used to encrypt communications between the trusted information broker and the service provider." Id at 8:41-44. (1st full par. on pg. 10)

The examiner respectfully disagrees. For example, the granting of consent appears to be discussed as a form of transaction (see e.g. col. 7, lines 57-58 "transactions ... data access and 
Further, Awaraji discloses a database “used to store a reference to the transaction identifier … and the public keys for any service providers permitted to access the transaction data” (col. 9, lines 9-14). Here, at least the combination of the “public keys for any service providers” and the “transaction identifier” records what consent the patent has granted and to who. Accordingly, at least because no additional limitations are placed on the “consent receipt identifier” this constitutes a “consent receipt identifier” as claimed. In other words, the “access-specific information [] stored by the trusted information broker” (col. 9, lines 14-18) uniquely identifies the consent granted and thus constitutes a consent receipt identifier.

Indeed, Awaraji is clear that consent receipt is a discrete step occurring separately from the "transaction" which is "stored in a database" (id at 8:30) and illustrated in Figure SA For instance, Figure 1, reproduced below, records separate steps for consent and "documentary data capture": …
Figure 1 illustrates that "[t]he client[] provides their consent to the service as part of step 13." Id at 6:22. In a later, separate step ("Service Provision & Documentary Data Capture" step 18), "the service provider provides services to the client, and captures additional information." Id at 6:59-60. The "[i]nformation captured as part of Step 18 can be stored at the trusted information broker". Id at 6:61-62. This information collected at step 18, which is generated by a service provider, is the "data [that] is encrypted by the service provider prior to transmission to the trusted information broker" and "stored in a transaction record" (id at 8:45-49)-not the consent provided at step 13. Thus, Awaraji 's transaction record does not teach or suggest "a consent receipt set comprising ... a consent receipt identifier" as in claim 1. (starting in the 2nd full par. on pg. 11)

As noted above, Awaraji discloses transactions include “data access and data correction requests, and the results thereof” (col. 7, lines 57-58). More specifically, those of ordinary skill in the art would have understood a “transaction” in this context to describe an interaction between two entities (e.g. the exchange of data). Awaraji’s step 13 discloses the client and 

Awaraji is silent regarding storage of modified consent receipt sets in association with previously generated consent receipt sets as in amended claim 1, at least because Awaraji does not teach or suggest consent receipt sets comprising "consent receipt identifier[s]" at all, as stated above. And, even assuming, arguendo, that Awaraji discloses a single consent receipt set, Awaraji fails to disclose a modified consent receipt set stored in association with a previously generated consent receipt set, as in amended claim 1. (2nd full par. on pg. 12)

As noted above, Awaraji’s transaction records include consent receipt sets (see e.g. col. 9, lines 9-14 “a reference to the transaction identifier … and the public keys for any service providers permitted to access the transaction data”, i.e. a record of what consent was granted). Further, Awaraji discloses modification of such consent (see e.g. col. 7, lines 29-31 “the client can accept or reject portions or all of the service provider’s request”). While Awaraji does not explicitly disclose e.g. querying a data base to retrieve this information it does disclose gathering and presenting such information to the client/data subject and thus must have “accessed” (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel).

Claim 1: Awaraji discloses a system comprising: 
a non-transitory computer-readable medium storing instructions; and 

receiving a request to initiate a transaction, the request comprising a consent parameter indicating consent by a data subject to processing of personal data received via a computer network (col. 7, lines 17-23 “a client requests service form service provider as part of Step 31 … information to be collected about the client … to which the service provider will need access … the client consents”);
generating and storing a consent receipt set comprising a consent receipt indicating consent by the data subject to the processing of the personal data, wherein the consent receipt comprises a consent receipt identifier, a transaction identifier based on a transaction parameter, and a subject identifier based on a data subject parameter (col. 8, lines 41-46 “stored in a transaction record”, col. 9, lines 9-18 “store a reference to the transaction identifier, the symmetric key encrypted with the patient’s PKI public key, the trusted information Broker’s PKI public key, and the public keys for any service providers permitted to access the transaction data … access-specific information is stored by the trusted information broker”); 
presenting a consent receipt management portal to a user, the consent receipt management portal comprising an indication of the consent receipt set and configured to generate a request to access a consent receipt modification interface (col. 6, lines 36-44 “sends a request to the client to permit the service provider to access the 
responsive to detecting the request to access the consent receipt modification interface, presenting the consent receipt modification interface to the user, to accept a consent receipt modification parameter and to generate a request to modify the consent receipt set based on the consent receipt modification parameter (col. 6, lines 45-47 “the client can deny the request, … grant and deny portions of the request”, note that some form of interface is required here); 
accessing a previously generated consent receipt set comprising the consent receipt (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”);
responsive to detecting the request to modify the consent receipt set, generating a modified consent receipt set based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); 
storing the modified consent receipt set in association with the previously generated consent receipt set (col. 9, lines 9-18 “access-specific information is stored by the trusted information broker”); and 
causing initiation of the transaction based on the modified consent receipt set (col. 6, lines 55-60 “provides services to the client, and captures additional information”).

Awaraji does not explicitly disclose the request comprising a transaction parameter and a data subject parameter.

Sathish teaches a request comprising parameters related to monitoring user interaction (par. [0039] “the request may indicate the desired parameters for monitoring/determination”).

It would have been obvious at the time of filing to include a transaction parameter and a data subject parameter in the request (Sathish par. [0039] “the request may indicate the desired parameters”, Awaraji col. 8, lines 41-64 “transaction ID … col. 8, lines 41-64 “the symmetric key … encrypted with the patient’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the information which would have produced only the expected results (e.g. Sathish “characteristics may be used to specify the conditions under which to monitor the user interactions”, Awaraji col. 7, lines 17-23 “information to be collected about the client”). 

Awaraji and Sathish do not explicitly teach:
a first selectable control configured to generate the request to access a consent receipt modification interface; and
the consent receipt modification interface comprising a user input configured to accept a consent receipt modification parameter and a second selectable control configured to generate the request to modify the consent receipt. 

Dufel teaches:
a first selectable control configured to generate a request to access a consent modification interface (par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture"); and
a consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate the request to modify the consent (par. [0042] "a series of webpages ... that assists the user in changing their sharing directive ...  for example, at 418, ... select to protect or unprotect ... "substance abuse" at 424 or "psychiatry related" at 426", also see Fig. 4C “Continue” button). 

It would have been obvious at the time of filing to present a modification interface as taught by Dufel (see e.g. Fig. 4A-C). Those of ordinary skill in the art would have been motivated to do so as a known means of interacting with a user which would have produced only the expected results (e.g. Dufel par. [0041] “adjustment of the consent posture", Awaraji col. 6, lines 45-47 “grant and deny portions of the request”).

Claim 2: Awaraji, Sathish and Dufel teach the system of claim 1, wherein generating the modified consent receipt set comprises:
generating a modified consent receipt based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “transmitted back to the trusted information broker”); and 


Claim 3: Awaraji, Sathish and Dufel teach the system of claim 1, wherein the operations further comprise deleting the consent receipt from the modified consent receipt set (Awaraji col. 7, lines 52-56 “records may be marked as … deleted”, it would at least have been obvious to delete any outdated consent to prevent it being used to collect information).

Claim 4: Awaraji, Sathish and Dufel the system of claim 1, wherein generating the modified consent receipt set further comprises storing an indication that the modified consent receipt is a current consent receipt in the modified consent receipt (Awaraji col. 7, lines 52-56 “records may be marked as inactive”, thus making any active consents the “current” consent).

Claim 5: Awaraji, Sathish and Dufel teach the system of claim 1, wherein generating the modified consent receipt set comprises modifying the consent receipt based on the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”).

Claim 8: Awaraji discloses a method comprising: 
receiving, by computing hardware, a request to initiate a transaction, the request comprising a consent parameter indicating consent by a data subject to processing of personal 
generating and storing, by the computing hardware, a consent receipt set comprising a consent receipt indicating consent by the data subject to the processing of the personal data, wherein the consent receipt comprises a consent receipt identifier, a transaction identifier based on the transaction parameter, and a subject identifier based on the data subject parameter (col. 8, lines 41-46 “stored in a transaction record”, col. 9, lines 9-18 “store a reference to the transaction identifier, the symmetric key encrypted with the patient’s PKI public key, the trusted information Broker’s PKI public key, and the public keys for any service providers permitted to access the transaction data … access-specific information is stored by the trusted information broker”); and
causing, by the computing hardware, initiation of the transaction based on the consent receipt set (e.g. col. 6, lines36-40 “When the trusted information broker receives the service request”); 
during execution of the transaction:
presenting, by the computing hardware, a consent receipt management portal to a user, the consent receipt management portal comprising an indication of the consent receipt set to generate a request to access a consent receipt modification interface (col. 6, lines 36-44 “sends a request to the client to permit the service provider to access the information. Clients can select”, col. 7, lines 27-29 “consolidates this information and presents it to the client as part of Step 35”); 

accessing a previously generated consent receipt set comprising the consent receipt (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”); 
responsive to detecting the request to modify the consent receipt set, generating, by the computing hardware, a modified consent receipt set based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); 
storing the modified consent receipt set in association with the previously generated consent receipt set (col. 9, lines 9-18 “access-specific information is stored by the trusted information broker”); and 
resuming, by the computing hardware, execution of the transaction based on the modified consent receipt set (col. 6, lines 55-60 “provides services to the client, and captures additional information”).



Sathish teaches a request comprising parameters related to monitoring user interaction (par. [0039] “the request may indicate the desired parameters for monitoring/determination”).

It would have been obvious at the time of filing to include a transaction parameter and a data subject parameter in the request (Sathish par. [0039] “the request may indicate the desired parameters”, Awaraji col. 8, lines 41-64 “transaction ID … col. 8, lines 41-64 “the symmetric key … encrypted with the patient’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the information which would have produced only the expected results (e.g. Sathish “characteristics may be used to specify the conditions under which to monitor the user interactions”, Awaraji col. 7, lines 17-23 “information to be collected about the client”). 

Awaraji and Sathish do not explicitly teach:
a first selectable control configured to generate the request to access a consent receipt modification interface; and
the consent receipt modification interface comprising a user input configured to accept a consent receipt modification parameter and a second selectable control configured to generate the request to modify the consent receipt. 


a first selectable control configured to generate a request to access a consent modification interface (par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture"); and
a consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate the request to modify the consent (par. [0042] "a series of webpages ... that assists the user in changing their sharing directive ...  for example at 418, ... select to protect or unprotect ... "substance abuse" at 424 or "psychiatry related" at 426", also see Fig. 4C “Continue” button). 

It would have been obvious at the time of filing to present a modification interface as taught by Dufel (see e.g. Fig. 4A-C). Those of ordinary skill in the art would have been motivated to do so as a known means of interacting with a user which would have produced only the expected results (e.g. Dufel par. [0041] "adjustment of the consent posture", Awaraji col. 6, lines 45-47 “grant and deny portions of the request”).

Claim 9: Awaraji, Sathish and Dufel teach the method of claim 8, wherein generating the modified consent receipt set comprises:
generating a modified consent receipt based on the consent receipt and the consent receipt modification parameter (Awaraji col. 6, lines 54-55 “transmitted back to the trusted information broker”); and 


Claim 11: Awaraji, Sathish and Dufel teach the method of claim 8, wherein presenting the consent receipt management portal comprises: 
generating a graphical user interface for a browser application executed on a user device by configuring a display element and a navigation element on the graphical user interface (Dufel par. [0042] “a series of web pages”), wherein: 
the display element is configured to display the indication of the consent receipt set (e.g. Dufel fig. 4A 404, 412), and the navigation element comprises the first selectable control and is configured for navigating to the consent receipt modification interface (e.g. Dufel Fig. 4A, 414); and 
transmitting an instruction to the browser application causing the browser application to present the graphical user interface on the user device (Dufel par. [0042] “a series of web pages”).

Claim 12: Awaraji, Sathish and Dufel teach the method of claim 11, wherein detecting the request to access the consent receipt modification interface comprises detecting a selection of the navigation element (Dufel par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture").

Claim 14: Awaraji, Sathish and Dufel teach the method of claim 8, wherein the consent parameter further indicates acceptance by the data subject of a privacy policy associated with the transaction (col. 7, lines 17-23 “the client consents”).

Claim 15: Awaraji discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by processing hardware, configure the processing hardware to perform operations comprising: 
detecting a request to initiate a transaction, the request comprising a consent parameter indicating consent by a data subject to processing of personal data received via a computer network (col. 7, lines 17-23 “a client requests service form service provider as part of Step 31 … information to be collected about the client … to which the service provider will need access … the client consents”); 
generating and storing a consent receipt set comprising a consent receipt indicating consent by the data subject to the processing of the personal data, wherein the consent receipt comprises a consent receipt identifier, a transaction identifier based on the transaction parameter, and a subject identifier based on the data subject parameter (col. 8, lines 41-46 “stored in a transaction record”, col. 9, lines 9-18 “store a reference to the transaction identifier, the symmetric key encrypted with the patient’s PKI public key, the trusted information Broker’s PKI public key, and the public keys for any service providers permitted to access the transaction data … access-specific information is stored by the trusted information broker”); 

presenting a consent receipt management portal to a user, the consent receipt management portal comprising an indication of the consent receipt set to generate a request to access a consent receipt modification interface (col. 6, lines 36-44 “sends a request to the client to permit the service provider to access the information. Clients can select”, col. 7, lines 27-29 “consolidates this information and presents it to the client as part of Step 35”);
responsive to detecting the request to access the consent receipt modification interface, presenting the consent receipt modification interface to the user, the consent receipt modification interface configured to generate a request to modify the consent receipt set based on the consent receipt modification parameter (col. 6, lines 45-47 “the client can deny the request, … grant and deny portions of the request”, note that some form of interface is required here);
retrieving a previously generated consent receipt set comprising the consent receipt (see e.g. col. 7, lines 27-29 “consolidates this information and presents it to the client”);
responsive to detecting the request to modify the consent receipt set, generating a modified consent receipt set based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); storing the modified consent receipt set in association with the previously generated consent receipt set (col. 9, lines 9-18 “access-specific information is stored by the trusted information broker”); and 


Awaraji does not explicitly disclose the request comprising a transaction parameter and a data subject parameter.

Sathish teaches a request comprising parameters related to monitoring user interaction (par. [0039] “the request may indicate the desired parameters for monitoring/determination”).

It would have been obvious at the time of filing to include a transaction parameter and a data subject parameter in the request (Sathish par. [0039] “the request may indicate the desired parameters”, Awaraji col. 8, lines 41-64 “transaction ID … col. 8, lines 41-64 “the symmetric key … encrypted with the patient’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the information which would have produced only the expected results (e.g. Sathish “characteristics may be used to specify the conditions under which to monitor the user interactions”, Awaraji col. 7, lines 17-23 “information to be collected about the client”). 

Awaraji and Sathish do not explicitly teach:
a first selectable control configured to generate the request to access a consent receipt modification interface; and


Dufel teaches:
a first selectable control configured to generate a request to access a consent modification interface (par. [0041] "buttons, for example, 414, allowing adjustment of the consent posture"); and
a consent modification interface comprising a user input configured to accept a consent modification parameter and a second selectable control configured to generate the request to modify the consent (par. [0042] "a series of webpages ... that assists the user in changing their sharing directive ...  for example at 418, ... select to protect or unprotect ... "substance abuse" at 424 or "psychiatry related" at 426", also see Fig. 4C “Continue” button). 

It would have been obvious at the time of filing to present a modification interface as taught by Dufel (see e.g. Fig. 4A-C). Those of ordinary skill in the art would have been motivated to do so as a known means of interacting with a user which would have produced only the expected results (e.g. Dufel par. [0041] "adjustment of the consent posture", Awaraji col. 6, lines 45-47 “grant and deny portions of the request”).

Claim 16: Awaraji, Sathish and Dufel teach the non-transitory computer-readable medium of claim 15, wherein generating the modified consent receipt set comprises: 

associating a date of generation of the modified consent receipt with the modified consent receipt (col. 8, lines 13-20 “the date of the transaction”); and 
associating the modified consent receipt with the consent receipt set to generate the modified consent receipt (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”).

Claim 17: Awaraji, Sathish and Dufel teach the non-transitory computer-readable medium of claim 16, wherein completing the transaction based on the modified consent receipt set comprises: 
determining that the modified consent receipt is a current consent receipt date of generation of the modified consent receipt (col. 7, lines 52-56 “marked as inactive or deleted”, col. 8, lines 13-20 “the date of the transaction”); and 
in response to determining that the modified consent receipt is the current consent receipt, completing the transaction based on the modified consent receipt (Awaraji col. 6, lines 55-60 “provides services to the client, and captures additional information”).

Claim 18: Awaraji, Sathish and Dufel teach the non-transitory computer-readable medium of claim 15, wherein generating the modified consent receipt set comprises: 
generating a modified consent receipt based on the consent receipt and the consent receipt modification parameter (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”); and 
associating an indication of the consent receipt modification interface with the modified consent receipt (col. 6, lines 54-55 “The client’s approval/rejection of the request is transmitted back to the trusted information broker”, col. 8, lines 41-46 “stored in a transaction record”).

Claims 6-7, 10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,589,183 to Awaraji et al. (Awaraji) in view of US 2012/0102411 to Sathish (Sathish) in view of US 2014/0324480 to Dufel et al. (Dufel) in view of US 9,887,965 to Kay et al. (Kay).

Claim 6: Awaraji, Sathish and Dufel teach the system of claim 1, but do not explicitly teach wherein receiving the request to initiate the transaction comprises detecting browser data in a browser application executed on a user device, the browser data comprising the transaction parameter, the data subject parameter, and the consent parameter.

Kay teaches a request to initiate a transaction comprising detecting browser data in a browser application executed on a user device (e.g. col. 14, lines 16-19 “pulls a collection of standard 

It would have been obvious at the time of filing to detect browser data comprising the transaction parameter, the data subject parameter and the consent parameter (Kay col. 14, lines 16-19 “pulls a collection of standard user-specific identity information (e.g. , name and email address) from the client’s browser 410”, Awaraji col. 8, lines 41-64 “a transaction ID … the symmetric key … encrypted with the patient’s public key … the symmetric key … encrypted with the … encrypted with the trusted information broker’s public key”). Those of ordinary skill in the art would have been motivated to do so as a known means of retrieving such information which would have produced only the expected results.

Claim 7: Awaraji, Sathish and Dufel teach the system of claim 1, but do not explicitly teach wherein the transaction comprises tracking interaction of the data subject with a website.

Kay teaches tracking interaction of a data subject with a website (col. 14, lines 16-33 “pulls a collection of … information … user’s browsing history, web application purchase history, content files (e.g., public blog posting), etc.”). 

It would have been obvious at the time of filing to track interaction of the data subject with a website (e.g. Kay col. 14, lines 16-33 “user’s browsing history”). Those of ordinary skill in the art 

Claim 10: Awaraji, Sathish, and Dufel teach the method of claim 8, wherein the transaction comprises accessing a service by the data subject (Awaraji col. 7, lines 17-23 “a client requests service form service provider”).

Awaraji, Sathish and Dufel do not explicitly teach the service is a website.

Kay teaches a transaction comprising accessing a website by a data subject (col. 2, lines 39-41 “a user’s identity can also be used for website”). 

It would have been obvious at the time of filing to provide consent monitoring of transactions comprising accessing a website (Kay col. 2, lines 39-41 “used for website”). Those of ordinary skill in the art would have been motivated to do so to provide control over access to the subject’s data (see e.g. Kay col. 2, lines 41-46 “does not want the website to know the user’s e-mail address”).

Claim 13: Awaraji, Sathish and Dufel teach the method of claim 8, but do not explicitly teach wherein the subject identifier comprises an email address associated with the data subject or a user identifier based on the email address associated with the data subject.



It would have been obvious at the time of filing to use an email address associated with the data subject as a user identifier (Kay col. 14, lines 16-19 “user-specific identity information (e.g., … email address)”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying a subject which would have produced only the expected results (Kay col. 14, lines 16-19 “user-specific identity information”, Awaraji col. 4, lines 20-23 “identification of a client”).

Claim 19: Awaraji, Sathish, and Dufel teach the non-transitory computer-readable medium of claim 15, wherein detecting the request to initiate the transaction comprises detecting data in an application executed on a user device operating in a first computer network by the processing hardware, wherein the processing hardware is configured in a second computer network (e.g. Awaraji col. 7, lines 16-18 “a client requests service form service provider 3”, col. 7, lines 24-26 trusted information broker”).

Awaraji, Sathish and Dufel do not explicitly teach detecting browser data in a browser application.

Kay teaches detecting browser data in a browser application executed on a user device (e.g. col. 14, lines 16-23 “pulls a collection of standard user-specific identity information (e.g., name and 

It would have been obvious at the time of filing to detect browser data in a browser application executed on the user device (col. 14, lines 16-23 “pulls a collection of standard user-specific identity information … from the client’s browser 410”). Those of ordinary skill in the art would have been motivated to do so as a known method of collecting such data that would have produced only the expected results. 

Claim 20: The non-transitory computer-readable medium of claim 19, wherein the consent parameter indicates consent by the data subject to processing of the personal data received at the second computer network via the first computer network (Awaraji col. 7, lines 17-23 “the client consents”, col. 7, lines 16-18 “a client requests service form service provider 3”, col. 7, lines 24-26 trusted information broker”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199